In a proceeding based upon article 9, section 103, of the General Corporation Law, for the dissolution of Metropolitan Broadcasting Corp., order resettling and amending the final order of August 13, 1936, so as to strike therefrom the directory provision in effect that the said corporation be dissolved and that it cease operating and doing business, reversed on the law, with ten dollars costs and disbursements, and motion for resettlement and amendment denied, with ten dollars costs. We are of opinion (1) that the final order properly contained the provision thus struck from it (General Corporation Law, § 117); and (2) that the Special Term was without power, upon a motion to resettle it, to strike therefrom the questioned provision and to allow the receiver to continue its business. (1 Carmody’s New York Practice, § 389, p. 563, and cases cited; Herpe v. Herpe, 225 N. Y. 323, 327.) Lazansky, P. J.', Young, Johnston, Adel and Taylor, JJ., concur.